DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the set of claims received on 28 August 2018. Claims 1-15 are currently pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second maxillary trough” and the “second mandibular trough” as required by claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Objections
Claim 5 is objected to because of the following informality:
In line 2, it appears that the phrase “a patient” should read “the patient” (see claim 1 for antecedent basis).
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the 
A mechanism…to increase and decrease a separation distance between the first maxillary trough and the first mandibular trough (see lines 5-7 of claim 1)
A retention mechanism for releasably latching the two arms in a fixed relative orientation (see lines 1-2 of claim 3)
An adjust mechanism for positionally adjusting the first mandibular trough (see lines 1-2 of claim 4)
A mechanism…to increase and decrease a separation distance between the first maxillary trough and the first mandibular trough (see lines 7-10 of claim 8)
A retention mechanism for releasably latching the two arms in a fixed relative orientation (see lines 1-3 of claim 11)
An adjust mechanism for positionally adjusting the first mandibular trough (see lines 1-2 of claim 12)
A separation mechanism…to increase a separation distance between the first maxillary trough and the first mandibular trough (see lines 7-8 of claim 13).
A mandibular trough adjustment mechanism to move the mandible in an anterior direction (see lines 10-11 of claim 13).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 8-10, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martini (U.S. Patent 6,168,601).
Regarding claims 1-2, Martini discloses (as to claim 1) an oral retraction device (10) comprising a first maxillary trough (20) capable of engaging with a maxilla (i.e. portion of 100 defining 116) of a patient (100); a first mandibular trough (30) capable of engaging with a mandible (108) of the patient; and a mechanism (i.e. mechanism defined by 12, 14, 32 and 40) coupled between the first maxillary trough and the first mandibular trough, wherein the mechanism is actuatable to increase and decrease a separation distance (i.e. distance between 20 and 30) between the first maxillary trough as to claim 2) the mechanism includes two arms (12 and 14) configured in a scissors arrangement (i.e. arrangement as best seen in Figure 1) with a pivot joint (i.e. joint defined by 32 and 40), and wherein (as to claim 4) the mechanism includes an adjust mechanism (i.e. mechanism defined by interaction between 14 and 32/40) capable of positionally adjusting the first mandibular trough in relation to the mechanism and to the first maxillary trough (see column 5, line 58 – column 6, line 37) (see Figures 1-6, and column 4, line 15 – column 6, line 37).
Regarding claims 8-10, Martini discloses (as to claim 8) an oral retraction system (see Figure 1) comprising an oral retraction device (10) comprising a first maxillary trough (20) capable of engaging with a maxilla (i.e. portion of 100 defining 116) of a patient (100); a first mandibular trough (30) capable of engaging with a mandible (108) of the patient; and a mechanism (i.e. mechanism defined by 12, 14, 32 and 40) coupled between the first maxillary trough and the first mandibular trough, wherein the mechanism is actuatable to increase and decrease a separation distance (i.e. distance between 20 and 30) between the first maxillary trough and the first mandibular trough, and wherein the first mandibular trough is positionally adjustable in relation to (i.e. via the interaction between 32 and 40) the mechanism and to the first maxillary trough; a maxillary dental protector (i.e. protector defined by a pliable thermoplastic resin, see column 5, line 58 – column 6, line 24) coupling between the maxilla and the first maxillary trough; and a mandibular dental protector (i.e. protector defined by a pliable thermoplastic resin, see column 5, line 58 – column 6, line 24) as to claim 9) the maxillary dental protector and the mandibular dental protector are compliant members capable of protecting teeth (see column 5, line 58 – column 6, line 24), and wherein (as to claim 10) the mechanism includes two arms (12 and 14) configured in a scissors arrangement (i.e. arrangement as best seen in Figure 1) with a pivot joint (i.e. joint defined by 32 and 40), and wherein (as to claim 12) the mechanism includes an adjust mechanism (i.e. mechanism defined by interaction between 14 and 32/40) capable of positionally adjusting the first mandibular trough in relation to the mechanism and to the first maxillary trough (see column 5, line 58 – column 6, line 37) (see Figures 1-6, and column 4, line 15 – column 6, line 37).
Regarding claims 13 and 15, Martini discloses (as to claim 13) a method of retracting a mouth of a patient (100) in an open position comprising engaging a first maxillary trough (20) of an oral retraction device (10) with a maxilla (i.e. portion of 100 defining 116) of the patient; engaging a first mandibular trough (30) of the oral retraction device with a mandible (108) of the patient; actuating a separation mechanism (i.e. mechanism defined by 12, 14, 32 and 40) of the oral retraction device to increase a separation distance (i.e. distance between 20 and 30) between the first maxillary trough and the first mandibular trough; and actuating a mandibular trough adjustment mechanism (i.e. via the interaction between 32 and 40) to move the mandible in an anterior direction (i.e. in a left-to-right direction as best seen in Figure 5C) in relation to the maxilla (see column 5, line 58 – column 6, line 37), wherein (as to claim 15) the method further comprises placing a maxillary dental protector (i.e. protector defined by a pliable thermoplastic resin) between the maxilla and the first maxillary trough; and .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4, 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Martini (U.S. Patent 6,168,601), as applied to claims 1, 8 and 13 above respectively, in view of Gasper (U.S. Patent 3,332,414).
Martini discloses the claimed invention except for wherein (as to claims 3 and 11) the mechanism includes a retention mechanism for releasably latching the two arms in a fixed relative orientation so that the first maxillary trough and the first mandibular as to claim 14) the actuating the separation mechanism includes releasably latching the first maxillary trough and the first mandibular trough in a particular fixed separation distance.
Gasper teaches the use of a retraction device (20) comprising a first member (24) capable of engaging a first portion (i.e. a first tissue portion) of a patient; a second member (50) capable of engaging a second portion (i.e. a second tissue portion) of the patient; and a mechanism (i.e. mechanism defined by 28, 64/66, 34/36 and 56 ) coupled between the first member and the second member, wherein the mechanism is actuatable to increase and decrease a separation distance (i.e. distance between 24 and 50) between the first member and the member, and wherein the first member is positionally adjustable in relation to (i.e. via the interaction between 28 and 64/66) the mechanism and to the second member, wherein the mechanism includes two arms (34/36 and 56) configured in a scissors arrangement (i.e. arrangement as best seen in Figure 1) with a pivot joint (i.e. joint defined by 28 and 64/66), and wherein the mechanism includes a retention mechanism (i.e. mechanism defined by 42 and 88/90/92) capable of releasably latching the two arms in a fixed relative orientation (i.e. orientation options as best seen in Figure 3-5) so that the first member and the second member are separated in a particular fixed separation distance (i.e. distance options as best seen in Figures 3-5) (see Figures 1-17, and column 4, line 34 – column 5, line 17). The combination of Gasper and Martini would allow for the first mandibular trough to be positionally adjustable  in relation to the mechanism and to the first maxillary trough, while also allowing for the releasable latching of the two arms.
.
	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Martini (U.S. Patent 6,168,601), as applied to claim 1 above, in view of Hu et al. (U.S. Patent Application Publication 2016/0058275).
	Martini discloses the claimed invention except for wherein the device further comprises a second maxillary trough capable of engaging with the maxilla of the patient and a second mandibular trough capable of engaging with the mandible of the patient.
	Hu et al. teach the use of a retraction device (300/310) comprising a first maxillary trough (i.e. upper right instance of 301 as best seen in Figure 8) capable of engaging with a maxilla (i.e. portion of 100 defining 116) of a patient (100); a first mandibular trough (i.e. lower right instance of 301 as best seen in Figure 8) capable of engaging with a mandible (108) of the patient; a second maxillary trough (i.e. upper left instance of 301 as best seen in Figure 8) capable of engaging with the maxilla of the patient; and a second mandibular trough (i.e. lower right instance of 301 as best seen in 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Martini with wherein the device further comprises a second maxillary trough capable of engaging with the maxilla of the patient and a second mandibular trough capable of engaging with the mandible of the patient in view of Hu et al. in order to provide a well-known, obvious means for applying equal pressure to both sides of the maxilla and mandibular of the patient during retraction.
Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	McCormack (U.S. Patent 2,075,534) discloses an oral retraction device comprising a maxillary trough, a mandibular trough, a separation mechanism, and a retention mechanism.
Homsy (U.S. Patent 4,955,367) discloses an oral retraction device comprising a maxillary arm, a mandibular arm, a separation mechanism, and a retention mechanism.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775